8

’ f Our

UNITED STATES DISTRICT COURT MAR 26 2019
SOUTHERN DISTRICT OF TEXAS David J.B
McALLEN DIVISION - Bradley, Clerk

UNITED STATES OF AMERICA §

§
Vv. § Criminal No. U ~- ] 9 ~

514
VICTOR MANUEL VALENCIA RASCON §

INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about March 2, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendant, |
VICTOR MANUEL VALENCIA RASCON
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to import into the United States of America from the United Mexican States a
controlled substance. The controlled substance involved was 5 kilograms or more of a mixture
or substance containing a detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 963, 952(a), 960(a)(1), and 960(b)(1).
Count Two
On or about March 2, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
VICTOR MANUEL VALENCIA RASCON
did knowingly and intentionally import into the United States of America from the United Mexican
States a controlled substance. The controlled substance involved was 5 kilograms or more, that is,
approximately 27 kilograms of a mixture or substance containing a detectable amount of cocaine,

a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 952(a), 960(a)(1), and 960(b)(1) and
Title 18, United States Code, Section 2.
Count Three
On or about March 2, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
VICTOR MANUEL VALENCIA RASCON
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 5 kilograms or more of a mixture or substance containing a detectable amount of
cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Four
On or about March 2, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
VICTOR MANUEL VALENCIA RASCON
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 27 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.

A TRUE RILT.

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

 

ASSISTANT UNITED STATES ATTORNEY
